Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  132509                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 132509
                                                                    COA: 269954
                                                                    Wayne CC: 04-011314-01
  MAHIR JABOW,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 6, 2006
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2007                    _________________________________________
           t0117                                                               Clerk